


110 HRES 931 EH: Expressing support for designation of

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 931
		In the House of Representatives, U.
		  S.,
		
			February 6, 2008
		
		RESOLUTION
		Expressing support for designation of
		  February 17, 2008, as Race Day in America and highlighting the
		  50th running of the Daytona 500.
	
	
		Whereas the Daytona 500 is the most prestigious stock car
			 race in the United States;
		Whereas the Daytona 500 annually kicks off the National
			 Association for Stock Car Auto Racing (NASCAR) Sprint Cup
			 Series, NASCAR’s top racing series;
		Whereas millions of racing fans have spent the third
			 Sunday of each February since 1959 watching, listening to, or attending the
			 Daytona 500;
		Whereas the purse for the Daytona 500 is typically the
			 largest in motor sports;
		Whereas winning the prestigious Harley J. Earl Trophy is
			 stock car racing's greatest prize and privilege;
		Whereas nearly 1,000,000 men and women in the Armed Forces
			 in nearly 180 countries worldwide listen to the race on the radio via the
			 American Forces Network;
		Whereas Daytona International Speedway is the home of
			 The Great American Race, the Daytona 500;
		Whereas fans from all 50 States and many foreign nations
			 converge at the World Center of Racing each year to see the
			 motor sports spectacle;
		Whereas Daytona International Speedway becomes one of the
			 largest cities in the State of Florida by population on race day, with more
			 than 200,000 fans in attendance;
		Whereas well-known politicians, celebrities, and athletes
			 take part in the festivities surrounding the Daytona 500; and
		Whereas February 17, 2008, would be an appropriate day to
			 designate as Race Day in America because the Daytona 500
			 celebrates its historic 50th running on this day: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes the 50th running of the Daytona
			 500, The Great American Race; and
			(2)supports
			 designation of a Race Day in America in honor of the Daytona
			 500.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
